Title: From Thomas Jefferson to James Oldham, 23 February 1806
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                     
                            Washington Feb. 23. 06
                        
                        It is now become very material that the whole of my doors should be finished & got to Monticello as
                            speedily as possible, as my painter will otherwise have left me. he is a most capibal hand, and should he not paint them,
                            it may be years before I have another opportunity.
                        Capt. Andrews is gone to New York, he told me before he went away that he was desired to leave some money for
                            you in my hands, & that as it was not yet collected, he would put the orders into the hands of my coachman (a very
                            intelligent & trusty man) to collect. I have just enquired of Daugherty (the coachman) who tells me mr Andrews left one
                            order for [19]8.80 D another for 30. D. both due the 5th. of March, & that he was to call on mrs Andrews for 25. or 30. D.
                            cash, which he has not yet done. when the money is actually collected, I shall hold it subject to your order. Accept my
                            best wishes
                        
                            Th: Jefferson
                     
                        
                    